DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's arguments with respect to claims 1 and 17 based on the Response filed on 10/25/2022 have been considered but are moot in view of the new ground(s) of rejection.  Therefore, this is Final action.

Claims 2-3 incorporate into claim 1, claims 18-19 incorporate into claim 17. Claims 2-3 and 18-19 are now canceled. Claims 1, 4-17 and 20 are pending.

In the same ground, the amended claims 1 and 17 have been rejected by Ito (JP 2006058332) as the previous action: wherein the peak wavelength (450nm see Fig. 8) of the transmittance spectrum of the first blue sub-pixel [115B (blue) see Fig. 7] matching the peak wavelength of the first blue peak (460nm see annotation in Figs. 9-10 below) of the light source comprises: the peak wavelength 450nm of the transmittance spectrum of the first blue sub-pixel 115B is less than the peak wavelength of the first blue peak 460nm of the light source and greater than or equal to a first set value, wherein the first set value is a difference between the peak wavelength 460 of the first blue peak of the light source and 10 nanometers (the first set value= the peak wavelength of the first blue peak of the light source-10=460nm-10nm=450nm); and wherein the peak wavelength (500nm, see Fig. 8) of the transmittance spectrum of the second blue sub-pixel [115C (light blue; cyan) see Fig. 7] matching the peak wavelength (490nm, see annotation in Figs. 9-10 below) of the second blue peak of the light source comprises: the peak wavelength 500nm of the transmittance spectrum of the second blue sub-pixel 115C is greater than the peak wavelength 490nm of the second blue peak of the light source and less than or equal to a second set value, wherein the second set value is a sum of the peak wavelength of the second blue peak of the light source and 10 nanometers (the second set value= the peak wavelength of the second blue peak of the light source +10 = 490nm +10nm = 500nm).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 6, 9-10 and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito (JP 2006058332).
 
    PNG
    media_image1.png
    406
    1448
    media_image1.png
    Greyscale
  

    PNG
    media_image2.png
    278
    989
    media_image2.png
    Greyscale

Regard to claims 1 and 17, Ito discloses a display apparatus comprising a display panel 300, and the display panel (see Fig. 7) comprises 
an array substrate 112 (see Fig. 2), 
a color filter substrate 111, and 
a back light module120; the back light module comprises a light source 122, 
wherein 
a light emission spectrum of the light source [the wavelength selection characteristics of the colored portions 115R, 115G, 115B, and 115C are substantially the same. Illumination light having a matching emission peak in each wavelength range can be made incident, color purity of display light can be increased, and light blue that is a relatively small wavelength component in illumination light emitted from the backlight 120, see Fig. 10] has 
a first blue peak [blue] and 
a second blue peak [light blue or cyan], and 
a peak wavelength of the first blue peak is smaller than a peak wavelength of the second blue peak; 
the color filter substrate 111 is provided with a plurality of pixel units which are periodically and repeatedly disposed [the color filter 315 is a four-color filter in which four types of colored portions 115R (red), 115G (green), 115B (blue), and 115C (light blue; cyan) are periodically arranged], and 
at least one of the pixel units comprises 
a red sub-pixel 115R, 
a green sub-pixel 115G, 
a first blue sub-pixel 115B and 
a second blue sub-pixel 115C [light blue or cyan]; 
the first blue sub-pixel and the second blue sub-pixel have different transmittance spectrums (see Fig. 8); 
a peak wavelength of a transmittance spectrum of the first blue sub-pixel matches the peak wavelength of the first blue peak of the light source, and 
a peak wavelength of a transmittance spectrum of the second blue sub-pixel matches the peak wavelength of the second blue peak of the light source; and 
a transmittance of the first blue sub-pixel [blue] for light of a first wavelength band is smaller than a transmittance of the second blue sub-pixel [light blue or cyan] for light of a second wavelength band.  
wherein the peak wavelength (450nm see Fig. 8) of the transmittance spectrum of the first blue sub-pixel [115B (blue) see Fig. 7] matching the peak wavelength of the first blue peak (460nm see annotation in Figs. 9-10) of the light source comprises: the peak wavelength 450nm of the transmittance spectrum of the first blue sub-pixel 115B is 
less than the peak wavelength of the first blue peak 460nm of the light source, 
greater than or equal to a first set value, wherein the first set value is a difference between the peak wavelength 460 of the first blue peak of the light source and 10 nanometers (the first set value= the peak wavelength of the first blue peak of the light source-10=460nm-10nm=450nm); and 
wherein the peak wavelength (500nm, see Fig. 8) of the transmittance spectrum of the second blue sub-pixel [115C (light blue; cyan) see Fig. 7] matching the peak wavelength (490nm, see annotation in Figs. 9-10) of the second blue peak of the light source comprises: the peak wavelength 500nm of the transmittance spectrum of the second blue sub-pixel 115C is 
greater than the peak wavelength 490nm of the second blue peak of the light source and 
less than or equal to a second set value, wherein the second set value is a sum of the peak wavelength of the second blue peak of the light source and 10 nanometers (the second set value= the peak wavelength of the second blue peak of the light source+10=490nm+10nm=500nm).

Regard to claim 6, Ito discloses the display panel, wherein a difference between the peak wavelength of the second blue peak (490nm see annotation in Figs. 9-10) of the light source and the peak wavelength of the first blue peak (460nm see annotation in Figs. 9-10) of the light source is greater than or equal to 10 nanometers.

Regard to claim 9, Ito discloses the display panel, wherein the red sub-pixel, the green sub-pixel, the first blue sub-pixel and the second blue sub-pixel in the pixel unit have a same size.  

Regard to claim 10, Ito discloses the display panel, wherein 
the red sub-pixel 115R, the green sub-pixel 115G, the first blue sub-pixel 115B and the second blue sub-pixel 115C are disposed in parallel along a first direction, and adjacent sub-pixels are disposed at intervals; wherein 
the first direction is a length direction or a width direction of the color filter substrate.  

Regard to claim 12, Ito discloses the display panel, wherein the light source [backlight 120 and the color conversion sheet 330] is a side-incidence type of back light source or a straight down type of back light source.

Regard to claim 13, Ito discloses the display panel, wherein the array substrate 112 [the circuit layer 216 of the substrate 112 is a layer between the substrate 112 and the electrode (pixel electrode 116e shown in FIG. 2)] and the color filter substrate 111 are sequentially stacked, and the back light module 120 is located on one side of the array substrate away from the color filter substrate.

Regard to claim 14, Ito discloses the display panel, wherein a liquid crystal layer 114 is provided between the color filter substrate 111 and the array substrate 112.

Regard to claim 15, Ito discloses the display panel, wherein the color filter substrate 111 comprises a color filter base substrate 111 and a color filter layer 115 disposed on the color filter base substrate 111, and the color filter layer faces the array substrate.

Regard to claim 16, Ito discloses the display panel, wherein the array substrate comprises a plurality of gate lines 116g and a plurality of data lines 116d, wherein the plurality of gate lines and the plurality of data lines cross with each other to define a plurality of sub-pixel regions; a pixel electrode 116e, a common electrode [On the other hand, the circuit layer 116 includes at least an electrode for applying an electric field to the liquid crystal layer 114 together with an electrode on the substrate 111 side] and a drive circuit connected to the pixel electrode are disposed in each sub-pixel region, and the drive circuit comprises at least one thin film transistor 116s.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 4-5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Ito (JP 2006058332) as applied to claim 1 and 17 in view of Hidekazu et al. (JP 2005128499).

Ito fail to disclose the display panel, wherein a ratio of the transmittance of the first blue sub-pixel for the light of the first wavelength band to the transmittance of the second blue sub-pixel for the light of the second wavelength band is less than or equal to 0.4 (claims 4 and 20), wherein the ratio of the transmittance of the first blue sub-pixel for the light of the first wavelength band to the transmittance of the second blue sub-pixel for the light of the second wavelength band ranges from 0.1 to 0.2.

    PNG
    media_image3.png
    506
    809
    media_image3.png
    Greyscale

Hidekazu et al. teach the display panel [a plasma display panel], wherein a ratio of the transmittance of the first blue sub-pixel for the light of the first wavelength band to the transmittance of the second blue sub-pixel for the light of the second wavelength band is less than or equal to 0.4 (claims 4 and 20), wherein the ratio of the transmittance of the first blue sub-pixel for the light of the first wavelength band to the transmittance of the second blue sub-pixel for the light of the second wavelength band ranges from 0.1 to 0.2 [First, as a result of the study by the present inventors, as described above, the present inventors have examined the brightness of the electronic display when displaying the black in the environment irradiated with the three-wavelength-range fluorescent lamp. If the transmittance of the filter in the region of ˜555 nm is lowered, the luminance at the time of black display of the electronic display can be further lowered. That is, the average value Ta (%) of the light transmittance of 540 nm to 555 nm of the filter is preferably as low as possible, that is, 40% or less. The lower the value of Ta (%) is, 35%, 33%, 30%, 20% or less, the electronic display when viewing the electronic display in the environment irradiated with the three-wavelength fluorescent lamp This is preferable because the luminance of black at the time of black display can be lowered. Furthermore, the filter according to the present invention preferably has a minimum value of transmittance in a wavelength range of 480 to 520 nm. That is, when adjusting the transmittance of the filter at 437 nm, the transmittance of 437 nm must be lowered in order to satisfy the above balance (± 10%). However, as the transmittance is lowered, the plasma display panel ( The blue color at the time of blue display of PDP) will be green. This is because most of the PDP blue phosphor emission is present at 400 to 520 nm, but the blue component is cut and the green component is relatively increased by reducing the filter's 437 nm transmittance.  For this purpose, a dye having absorption at 480 to 520 nm is added as appropriate, the transmittance of the filter from 480 to 520 nm is reduced, and the green component of the blue light-emitting component is cut off, so that the blue color when the panel displays blue is displayed. The chromaticity can be kept. That is, PDP usually has a drawback that neon light emission causes red and orange to be mixed and a vivid red cannot be obtained. (Fig. 1 shows the ratio of the transmittance of the first blue sub-pixel for the light of the first wavelength band to the transmittance of the second blue sub-pixel for the light of the second wavelength band ranges from 0.1 to 0.2)... It is preferable to provide a function of absorbing and removing neon orange light so as to have a minimum value].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display panel as Ito disclosed, wherein a ratio of the transmittance of the first blue sub-pixel for the light of the first wavelength band to the transmittance of the second blue sub-pixel for the light of the second wavelength band is less than or equal to 0.4 (claims 4 and 20), wherein the ratio of the transmittance of the first blue sub-pixel for the light of the first wavelength band to the transmittance of the second blue sub-pixel for the light of the second wavelength band ranges from 0.1 to 0.2 for providing a function of absorbing and removing neon orange light so as to have a minimum value as Hidekazu et al. taught.

2.	Claims 4-5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Ito (JP 2006058332) as applied to claim 1 and 17 in view of Shinichi et al. (JP 2003107350).
Ito fail to disclose the display panel, wherein a ratio of the transmittance of the first blue sub-pixel for the light of the first wavelength band to the transmittance of the second blue sub-pixel for the light of the second wavelength band is less than or equal to 0.4 (claims 4 and 20), wherein the ratio of the transmittance of the first blue sub-pixel for the light of the first wavelength band to the transmittance of the second blue sub-pixel for the light of the second wavelength band ranges from 0.1 to 0.2.

Shinichi et al. teach the display panel [a plasma display panel], wherein a ratio of the transmittance of the first blue sub-pixel for the light of the first wavelength band to the transmittance of the second blue sub-pixel for the light of the second wavelength band is less than or equal to 0.4 (claims 4 and 20), wherein the ratio of the transmittance of the first blue sub-pixel for the light of the first wavelength band to the transmittance of the second blue sub-pixel for the light of the second wavelength band ranges from 0.1 to 0.2 [The transmittance ratio at the wavelength of 400 nm is 6%. If it exceeds%, a single wavelength castle that is difficult for the human eye to recognize will be reproduced at a wavelength that can be recognized. If the transmittance ratio of the wavelength of nm is less than 15%, the reproduction of the wavelength castle that can be recognized by humans becomes low, and the color balance becomes poor].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display panel as Ito disclosed, wherein a ratio of the transmittance of the first blue sub-pixel for the light of the first wavelength band to the transmittance of the second blue sub-pixel for the light of the second wavelength band is less than or equal to 0.4 (claims 4 and 20), wherein the ratio of the transmittance of the first blue sub-pixel for the light of the first wavelength band to the transmittance of the second blue sub-pixel for the light of the second wavelength band ranges from 0.1 to 0.2 for preventing the deterioration of the image due to the color on the short wavelength side as Shinichi et al. taught.

3.	Claims 6-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (JP 2006058332) applied to claims 1 in view of AURELIEN (US 20190041699).

Ito fails to disclose the features of claims 6-7 and 11.

    PNG
    media_image4.png
    411
    474
    media_image4.png
    Greyscale

Regard to claim 6, AURELIEN teaches the display panel, wherein a difference between the peak wavelength of the second blue peak (Soft filter) of the light source and the peak wavelength of the first blue peak SPD0 of the light source is greater than or equal to 10 nanometers.  

Regard to claim 7, AURELIEN teaches the display panel, wherein the peak wavelength of the first blue peak SPD0 of the light source is about 445nm, and the peak wavelength of the second blue peak (Soft filter) of the light source is about 460nm.  

    PNG
    media_image5.png
    435
    674
    media_image5.png
    Greyscale

Regard to claim 8, AURELIEN teaches the display panel (Fig. 3A), wherein
the peak wavelength of the transmittance spectrum of the first blue sub-pixel is about 438nm, and a half-peak width is about 52nm; 
the peak wavelength of the transmittance spectrum of the second blue sub-pixel is about 467nm, and a half-peak width is about 49nm.  

Regard to claim 11, AURELIEN teaches the display panel, wherein the light source comprises 
a first light-emitting chip LED1 and 
a second light-emitting chip LDE2 connected in series; 
a light-emitting wavelength band of the first light-emitting chip is different from a light-emitting wavelength band of the second light-emitting chip [0213]-[0217].  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display panel as Ito disclosed with the features of claims 6-7 and 11 for an efficient prior-art system having a moderate gamut and a simple phosphor set [0150] AURELIEN taught.

4.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (JP 2006058332) applied to claims 1 in view of Yu et al. (US 20110156575).

Ito fails to disclose the features of claims 6-7.

    PNG
    media_image6.png
    400
    670
    media_image6.png
    Greyscale

Regard to claim 6, Yu et al. teach the display panel, wherein a difference between the peak wavelength of the second blue peak of the light source and the peak wavelength of the first blue peak of the light source is greater than or equal to 10 nanometers.  

Regard to claim 7, Yu et al. teach the display panel, wherein the peak wavelength of the first blue peak [second blue light wave crest 731] of the light source is about [449nm near to] 445nm, and the peak wavelength of the second blue peak [first blue light wave crest 711] of the light source is about [455 near to] 460nm.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display panel as Ito disclosed with the features of claims 6-7 for providing good colour performance and brightness (abstract) Yu et al. taught.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871